    Case 8:18-cv-01685-DOC-JDE Document 44 Filed 02/06/19 Page 1 of 4 Page ID #:173



       1 Mathew K. Higbee, Esq., SBN 241380
         Ryan E. Carreon Esq. SBN 311668
       2 HIGBEE & ASSOCIATES
         1504 Brookhollow Dr., Suite 112
       3 Santa Ana, CA 92705
         (714) 617-8336
       4 (714) 597-6559 facsimile
         Email: mhigbee@higbeeassociates.com
       5 rcarreon@higbeeassociates.com
       6 Attorney for Plaintiff,
         URBANLIP.COM LTD.
       7
                                 UNITED STATES DISTRICT COURT
       8                      CENTRAL DISTRICT OF CALIFORNIA
       9 URBANLIP.COM LTD.                      Case No. 8:18-cv-01685-DOC-JDE
     10                                                  JOINT STIPULATION TO
                                        Plaintiff,       CONTINUE THE FEBRUARY 11,
     11    v.                                            2019 SCHEDULING CONFERENCE
     12                                                  Concurrently Filed: [Proposed] Order
           LEREVE SKIN INSTITUTE INC., a
     13    California Corporation; HELEN YU, an
     14    individual; and DOES 1 through 10             Current Hearing: February 11, 2019
           inclusive,                                    New Hearing Date: March 4, 2019
     15
                                        Defendants.
     16
     17
     18
                   It is hereby stipulated by and between Plaintiff urbanlip.com Ltd.
     19
     20    (“Plaintiff”) and Defendants LeReve Skin Institute Inc. and Helen Yu
     21    (“Defendants”) by and through their counsel of record as follows:
     22
                   1.         Whereas, on December 11, 2018, Defendant LeReve was ordered to
     23
     24    retain counsel and file and amended Answer no later than January 1, 2019; and

     25            2.         Whereas, on December 13, 2018, Defendants requested that the
     26
           Scheduling Conference set for December 20, 2018, be vacated and that the deadline
     27
     28    for Defendant LeReve to retain counsel be extended; and
	                                                JOINT STIPULATION
           SMRH:489433269.1                             -1-
    Case 8:18-cv-01685-DOC-JDE Document 44 Filed 02/06/19 Page 2 of 4 Page ID #:174


                   3.         Whereas, Defendants request was granted and the Scheduling
       1
       2   Conference was reset for January 22, 2019; and
       3           4.         Whereas, on December 27, 2018 Defendants requested a 30 day
       4
           extension for the deadline for Defendant LeReve to retain counsel; and
       5
       6           5.         Whereas, Defendant’s request was granted and Defendant LeReve was

       7   given until February 1, 2019 to retain counsel. The Scheduling Conference was
       8
           reset to February 11, 2019 in order to allow Defendant LeReve to retain counsel
       9
     10    prior to the conference; and

     11            6.         Whereas, on February 1, 2019 the law firm of Sheppard, Mullin,
     12
           Richter, and Hapmton, appeared on behalf of Defendants, and Defendants jointly
     13
     14    filed an Amended Answer; and

     15            7.         Whereas, on February 5, 2019, counsel for the parties conferred to
     16
           prepare an Amended Joint Report of Early Meeting pursuant to FRCP 26(f); and
     17
                   8.         Whereas, the parties have good cause for a continuance as the
     18
     19    Defendants have only recently retained counsel in this matter and are becoming
     20    acquainted with the case, and the parties have only recently conferred and intend to
     21
           file fortwith an Amended Joint Report of Early Meeting;
     22
     23            9.         It is hereby stipulated and agreed that the Scheduling Conference
     24    currently set for February 11, 2019 be continued to March 4, 2019.
     25
     26
     27
     28
	                                              JOINT STIPULATION
           SMRH:489433269.1                           -2-
    Case 8:18-cv-01685-DOC-JDE Document 44 Filed 02/06/19 Page 3 of 4 Page ID #:175


           Date: February 5, 2019       HIGBEE & ASSOCIATES
       1
       2                                By: /s/ Ryan E. Carreon
                                        Ryan E. Carreon, Esq.
       3                                Attorney for Plaintiff
       4
           Date: February 5, 2019       SHEPPARD, MULLIN, RICHTER & HAMPTON
       5
       6                                By: /s/ Carlo Van den Bosch
                                        Carlo Van den Bosch
       7                                Attorney for Defendants
       8
       9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28
	                                       JOINT STIPULATION
           SMRH:489433269.1                    -3-
    Case 8:18-cv-01685-DOC-JDE Document 44 Filed 02/06/19 Page 4 of 4 Page ID #:176


                                           PROOF OF SERVICE
       1
           I, the undersigned, say:
       2
       3
                   I am a citizen of the United States and I am a member of the Bar of this
       4
           Court. I am over the age of 18 and not a party to the within action My business
       5
           address is 1504 Brookhollow Dr., Ste 112, Santa Ana, California, 92705.
       6
       7           On February 6, 2019, I caused to be served the foregoing documents:
       8
                   JOINT STIPULATION TO CONTINUE THE SCHEDULING
       9           CONFERNCE and [PROPOSED] ORDER
     10    X     I hereby certify that I electronically filed the foregoing with the Clerk of the
           Court for the United States District Court, Central District of California using the
     11
           CM/ECF system which will send notice of such filing to the following registered
     12    CM/ECF users:
     13            Carlo Van den Bosch
     14            CVandenbosch@sheppardmullin.com
                   Attorney for Defendants
     15
                   Gazal Pour-Moezzi
     16            GPour-Moezzi@sheppardmullin.com
                   Attorney for Defendants
     17
     18
                   I certify under penalty of perjury under the laws of the United States that the
     19
           foregoing is true and correct. Executed on February 6, 2019, at Santa Ana,
     20
           California.
     21
     22                                                   /s/ Ryan E. Carreon
                                                          Ryan E. Carreon, Esq.
     23                                                   Counsel for Plaintiff
     24
     25
     26
     27
     28
	                                            JOINT STIPULATION
           SMRH:489433269.1                         -4-
